Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 6 TO
LOAN AND SERVICING AGREEMENT

 

THIS AMENDMENT NO. 6 TO LOAN AND SERVICING AGREEMENT, dated as of January 25,
2013, (this “Amendment”) is entered into by and among Ares Capital CP Funding
LLC, as the borrower (in such capacity, the “Borrower”), Ares Capital
Corporation, as the servicer (in such capacity, the “Servicer”), Wells Fargo
Bank, National Association, as the swingline lender (in such capacity, the
“Swingline Lender”) and as a lender (in such capacity, a “Lender”), Royal Bank
of Canada, as a lender (in such capacity, a “Lender”), Fifth Third Bank, as a
lender (in such capacity, a “Lender”), and Wells Fargo Securities, LLC, as the
agent (in such capacity, the “Agent”). Capitalized terms used but not defined
herein have the meanings provided in the Agreement (as defined below).

 

R E C I T A L S

 

WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of
January 22, 2010 (as further amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), by and among the Borrower, the Servicer,
the Transferor, the Lenders, the Agent, the Trustee, the Collateral Custodian
and the Bank; and

 

WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects as specified herein, pursuant to and in accordance with Section 11.01
of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.                         AMENDMENT.

 

Section 1.01 of the Loan and Servicing Agreement is hereby amended as follows:

 

(a)                                 by amending and restating the definition of
“Applicable Spread” in its entirety as follows:

 

“Applicable Spread” means, for any date of determination, in the event that the
Yield Rate is calculated utilizing LIBOR, the Blended Rate, and in the event
that the Yield Rate is calculated utilizing the Base Rate, a spread equal to the
Blended Rate minus 1.00% per annum.

 

(b)                                 by adding the following defined terms in the
appropriate alphabetical order:

 

“Average Adjusted Borrowing Value” means for any Loan Asset, determined on the
first day of each Monthly Period, the average of the Adjusted Borrowing Values
with respect to such Loan Asset on the last day of the prior two Monthly
Periods; provided that the “Average Adjusted Borrowing Value” for any Loan Asset
with respect to the Monthly Period beginning on January 1, 2013 shall be the
Adjusted Borrowing Value with respect to such Loan Asset on the last day of the
prior Monthly Period.

 

--------------------------------------------------------------------------------


 

“Average Advances Outstanding” means, determined on the first day of each
Monthly Period, the average of the Advances Outstanding less the amount on
deposit in the Principal Collection Account on the last day of the prior two
Monthly Periods; provided that the “Average Advances Outstanding” with respect
to the Monthly Period beginning on January 1, 2013 shall be the Advances
Outstanding less the amount on deposit in the Principal Collection Account on
the last day of the prior Monthly Period.

 

“Blended Rate” means, for any date of determination, a spread determined as of
the first day of the related Monthly Period as follows:

 

(a)                                 if the sum of (i) the product of (A) the
Applicable Percentage for First Lien Loan Assets and (B) the aggregate Average
Adjusted Borrowing Value of First Lien Loan Assets as of such date plus (ii) the
product of (A) the Applicable Percentage for First Lien Last Out Loan Assets and
(B) the aggregate Average Adjusted Borrowing Value of First Lien Last Out Loan
Assets as of such date is equal to or greater than the Average Advances
Outstanding as of such date, the “Blended Rate” will be 2.25% per annum;
otherwise,

 

(b)                                 the “Blended Rate” will be a spread equal to
the quotient (expressed as a percentage and rounded to two decimal places)
determined by dividing:

 

(i)                                     the aggregate sum of:

 

(A)                               (1) the sum of (x) the product of (I) the
Applicable Percentage for First Lien Loan Assets and (II) the aggregate Average
Adjusted Borrowing Value of First Lien Loan Assets as of such date plus (y) the
product of (I) the Applicable Percentage for First Lien Last Out Loan Assets and
(II) the aggregate Average Adjusted Borrowing Value of First Lien Last Out Loan
Assets as of such date, multiplied by (2) 2.25%; plus

 

(B)                               (1) Average Advances Outstanding less the sum
of (x) the product of (I) the Applicable Percentage for First Lien Loan Assets
and (II) the aggregate Average Adjusted Borrowing Value of First Lien Loan
Assets as of such date plus (y) the product of (I) the Applicable Percentage for
First Lien Last Out Loan Assets as of such date and (II) the aggregate Average
Adjusted Borrowing Value of First Lien Last Out Loan Assets, multiplied by
(2) 2.50%; by

 

(ii)                                  the Average Advances Outstanding as of
such date.

 

“Monthly Period” means, for any date of determination, the period from but
excluding the immediately preceding Determination Date to and including the
immediately succeeding Determination Date.

 

(c)                                  by amending the definition of “Minimum
Weighted Average Coupon” by replacing the percentage “9.00%” with the percentage
“8.00%”; and

 

(d)                                 by amending the definition of “Minimum
Weighted Average Spread” by replacing the percentage “5.00%” with the percentage
“4.00%”.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.                         AGREEMENT IN FULL FORCE AND EFFECT AS
AMENDED.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect.  After this Amendment becomes effective, all
references to the Agreement and corresponding references thereto or therein such
as “hereof”, “herein”, or words of similar effect referring to the Agreement
shall be deemed to mean the Agreement as amended hereby.  This Amendment shall
not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreement other than as expressly set forth herein.

 

SECTION 3.                         REPRESENTATIONS.

 

Each of the Borrower and the Servicer, severally for itself only, represents and
warrants as of the date of this Amendment as follows:

 

(i)                                     it is duly incorporated or organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization;

 

(ii)                                  the execution, delivery and performance by
it of this Amendment and the Agreement as amended hereby are within its powers,
have been duly authorized, and do not contravene (A) its charter, by-laws, or
other organizational documents, or (B) any Applicable Law;

 

(iii)                               no consent, license, permit, approval or
authorization of, or registration, filing or declaration with any governmental
authority, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment and the Agreement as amended hereby
by or against it;

 

(iv)                              this Amendment has been duly executed and
delivered by it;

 

(v)                                 each of this Amendment and the Agreement as
amended hereby constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and

 

(vi)                              there is no Unmatured Event of Default, Event
of Default or Servicer Termination Event.

 

SECTION 4.                         Conditions to Effectiveness.

 

The effectiveness of this Amendment is conditioned upon: (i) payment of the
invoiced outstanding fees and disbursements of the Lenders; (ii) payment of the
invoiced outstanding fees and disbursements of Dechert LLP, as counsel to the
Agent and the Lenders and (iii) delivery of executed signature pages by all
parties hereto to the Agent.

 

3

--------------------------------------------------------------------------------


 

SECTION 5.                         MISCELLANEOUS.

 

(a)                                 The Borrower, by its execution of this
Amendment (a) re-pledges and re-grants to the Trustee, for the benefit of the
Secured Parties, a security interest in the Collateral Portfolio (as defined in
the Agreement) to secure the Obligations (as defined in the Agreement) and
(b) confirms and ratifies that all of its obligations and the security interests
granted by it under each of the Transaction Documents to which it is a party
shall continue in full force and effect in favor of the Trustee, for the benefit
of the Secured Parties.

 

(b)                                 This Amendment may be executed in any number
of counterparts (including by facsimile or e-mail), and by the different parties
hereto on the same or separate counterparts, each of which shall be deemed to be
an original instrument but all of which together shall constitute one and the
same agreement.

 

(c)                                  The descriptive headings of the various
sections of this Amendment are inserted for convenience of reference only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(d)                                 This Amendment may not be amended or
otherwise modified except as provided in the Agreement.

 

(e)                                  The failure or unenforceability of any
provision hereof shall not affect the other provisions of this Amendment.

 

(f)                                   Whenever the context and construction so
require, all words used in the singular number herein shall be deemed to have
been used in the plural number, and vice versa, and the masculine gender shall
include the feminine and neuter and the neuter shall include the masculine and
feminine.

 

(g)                                  This Amendment and the Agreement represent
the final agreement among the parties with respect to the matters set forth
therein and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties.  There are no unwritten oral
agreements among the parties with respect to such matters.

 

(h)                                 THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND
NOTICE PROVISIONS OF THE AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 6 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ARES CAPITAL CP FUNDING LLC,

 

as the Borrower

 

 

 

 

 

 

 

By:

/s/ Penni F. Roll

 

 

Name: Penni F. Roll

 

 

Title:   Authorized Signatory

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 6 to LSA

 

--------------------------------------------------------------------------------


 

 

ARES CAPITAL CORPORATION,

 

as the Servicer

 

 

 

 

 

 

 

By:

/s/ Penni F. Roll

 

 

Name: Penni F. Roll

 

 

Title:   Authorized Signatory

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 6 to LSA

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank,
National Association),

 

as the Swingline Lender

 

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title:   Director

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank,
National Association),

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Sunday

 

 

Name: Kevin Sunday

 

 

Title:   Director

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 6 to LSA

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Tim Stephens

 

 

Name: Tim Stephens

 

 

Title:   Authorized Signatory

 

 [SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 6 to LSA

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian Gardner

 

 

Name: Brian Gardner

 

 

Title:   Vice President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

Ares Capital CP Funding LLC

Amendment No. 6 to LSA

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as the Agent

 

 

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name: Allan Schmitt

 

 

Title:   Vice President

 

Ares Capital CP Funding LLC

Amendment No. 6 to LSA

 

--------------------------------------------------------------------------------